[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE                NOVEMBER 17 1998 DATE OF APPLICATION             NOVEMBER 20 1998 DATE APPLICATION FILED          DECEMBER 16 1998 DATE OF DECISION                JUNE 27 2000 CT Page 11026
Application for review of sentence imposed by the Superior Court of New London at New London. Docket No. CR 98-243192, CR98-234189
Carolyn A. Commerford, Esq. For the petitioner
Peter McShane, Esq. For the State of Connecticut
BY THE DIVISION
The record shows the petitioner pled Nole Contendere to the charge of Hindering Prosecution in violation Conn. Gen. Statute 53a-166; and admitted a violation of probation in violation of Conn. Gen. Statute53a-32. He was sentenced to four years to serve on each count, to run consecutive to each other, for a total effective sentence of eight years to serve.
The petitioner was seen driving in the area of a murder and fleeing the scene. He said he heard gunshots but did not know that his cousin shot the victim. The petitioner was on probation for the sale of drugs when the shooting occurred.
Counsel for the petitioner claimed that the fact that the sentence given was to be served consecutive was excessive. Counsel felt that the basis of the hindering charge was very weak and asked the court to lower the sentence by running them concurrently.
The petitioner, when he addressed the panel, maintained that he did not know that his cousin was armed. He claimed that his present sentence was excessive. CT Page 11027
The attorney for the State of Connecticut noted that the plea entered by the petitioner was properly canvassed and accepted by the court. The petitioner faced a maximum of fifteen years to serve with a right to argue and a cap of ten years to serve. He noted the petitioner did miserably on probation and should have gotten the full ten years to serve on the violation of probation alone. Counsel urged the panel to affirm the sentence imposed.
Pursuant to Connecticut Practice Book 43-23, et. seq., the Sentence Review Division is limited in the scope of review. The division is to determine whether the sentence imposed "should be modified because it is inappropriate or disproportionate in the light of the nature of the offense, the character of the offender, the protection of the public interest and the deterrent, rehabilitative, isolative and denunciatory purpose for which the sentence was intended."
In reviewing the remarks of the sentencing judge, we find a balanced examination of the petitioner and his criminal history. The court concluded that while on probation the petitioner never responded to, nor understands, the reasons he was placed on probation in lieu of incarceration. The division finds the sentence imposed within the parameters of Connecticut Practice Book 43-23. The Sentence is AFFIRMED.
Judges O'Keefe, Klaczak, and Norko participated in this decision.